FILED
                             NOT FOR PUBLICATION                             FEB 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


W. RUSSELL VAN CAMP and TERESA                   No. 13-70018
VAN CAMP,
                                                 Tax Ct. No. 12109-10
              Petitioners,

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent.



W. RUSSELL VAN CAMP and TERESA                   No. 13-70019
VAN CAMP,
                                                 Tax Ct. No. 12110-10
              Petitioners,

  v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent.


                             Appeal from a Decision of the
                                      Tax Court

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted February 6, 2015**
                                Seattle Washington

Before: BEA and MURGUIA, Circuit Judges, and ORRICK, District Judge.***

      Russell Van Camp and Teresa Van Camp appeal the Tax Court’s decision to

deny the Van Camps’ request to remand their case to the IRS Office of Appeals.

We have jurisdiction under 26 U.S.C. § 7482(a)(1).

      “We review decisions of the Tax Court under the same standards as civil

bench trials in the district court.” Milenbach v. C.I.R., 318 F.3d 924, 930 (9th Cir.

2003). The Tax Court’s “conclusions of law are reviewed de novo, and questions

of fact are reviewed for clear error.” Id. The Tax Court’s factual findings are

clearly erroneous if they are “(1) illogical, (2) implausible, or (3) without support

in inferences that may be drawn from the facts in the record.” Meruelo v. C.I.R.,

691 F.3d 1108, 1114 (9th Cir. 2012) (quoting United States v. Hinkson, 585 F.3d

1247, 1262 (9th Cir. 2009) (en banc)).

      The Van Camps contend Russell Van Camp’s disbarment from the

Washington State Bar was a changed circumstance affecting the Van Camps’


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William Horsley Orrick III, District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.

                                           2
finances. And, as a result, the Tax Court should have remanded the Van Camps’

case back to the IRS Office of Appeals to reevaluate their ability to make

installment payments on their unpaid tax liabilities. The Tax Court found there

were no changed circumstances because the Van Camps admitted before the IRS

Office of Appeals they could not make any installment payments; the Van Camps’

continued inability to make installment payments after Russell Van Camp’s

disbarment was therefore not a changed circumstance. That factual finding is not

clearly erroneous. Meruelo, 691 F.3d at 1114.

AFFIRMED.




                                         3